OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 November 2020 has been entered. Claim 34 has been canceled, and new claims 35-38 have been added. As such, claims 1, 3, 7, 11, 13-22, 27-30, and 35-38 are pending; claims 18-22 and 27-30 have been previously withdrawn; and claims 1, 3, 7, 11, 13-17, and 35-38 are under consideration and examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, please amend for grammar: “having one or more pendant isocyanate groups” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 17, the limitation “wherein the coating composition is a waterborne system” fails to further limit the subject matter of claim 1 (upon which claim 17 is dependent), which recites “the coating formed from a waterborne coating composition”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 4,208,494; “Chang”) (previously cited) in view of Cavallin et al. (US 2012/0145721; “Cavallin”) (previously cited) and Cavallin et al. (US 2012/0171470; “Cavallin ‘470”) (previously cited).
Regarding claims 1, 3, 7, and 11, Chang discloses a protective coating composition that forms a cured coating when applied on metal surfaces such as steel and aluminum, said cured coating having a high degree of extensibility and gloss retention [Abstract; col 2, lines 35-38, 63-68]. The coating composition comprises the reaction product of an organic polyisocyanate (A) and a polymeric polyol (B) [col 2, lines 40-42; col 4, lines 16-68; col 5, lines 1 and 2], of which one of ordinary skill in the art recognizes said reaction product encompasses polyurethanes, with an interpolymer (C) [col 2, lines 43-50]. Chang discloses that polyisocyanate component A is preferably an aliphatic diisocyanate [col 4, lines 41-46], in view of better color stability in the finished coating (relative to aromatic polyisocyanates). The interpolymer (C) is an acrylic inter alia, methyl methacrylate, acrylamide, acrylonitrile, and blends thereof [col 3, lines 37-52]; and an ethylenically unsaturated blocked isocyanate that is the reaction product of isophorone diisocyanate, hydroxyethyl acrylate, and ε-caprolactam (hereinafter designated “C3”) [col 3, lines 52, 53, 59-62].
It is noted that Reaction Scheme A in Applicant’s specification illustrates the reaction pathway of isophorone diisocyanate with a hydroxyalkyl (meth)acrylate and a ε-caprolactam blocking agent. As such, as evidenced by Applicant’s specification (see Reaction Scheme A), one of ordinary skill in the art recognizes that the compound C3 (disclosed by Chang) would have exhibited the following structure shown below in Figure 1, wherein m = 2 and wherein the terminal group of the acrylate would have been hydrogen rather than a methyl (-CH3) group. In other words, the reaction product disclosed by Chang would have been substantially identical to that of Applicant’s disclosed reaction product (I), with the exception of hydrogen rather than a methyl group.


    PNG
    media_image1.png
    177
    312
    media_image1.png
    Greyscale

Figure 1. Reaction Product C3 implicitly disclosed by Chang

Therefore, since C3 would have comprised a pendant isocyanate group which would have been blocked by ε-caprolactam, and since C3 is one of the monomeric units that forms interpolymer C, the interpolymer (acrylic copolymer) would have comprised a pendant, blocked isocyanate group.
The acrylic interpolymer reads on the claimed acrylic copolymer having a pendant isocyanate group (claim 1). Component C2 of the interpolymer being, inter alia, methyl methacrylate reads on the ethylenically unsaturated monomer (claim 3). Component C3 reads on the functional monomer derived from the reaction product of a multifunctional isocyanate and an ethylenically unsaturated nucleophilic monomer, wherein the functional monomer comprises a blocked isocyanate group (claim 3). The isocyanate of component C3 being isophorone diisocyanate reads on the multifunctional isocyanate comprising a diisocyanate (claim 11).
Chang is silent regarding the metal substrate being a food or beverage container, i.e., is silent regarding coating the composition onto a metal food or beverage container (claim 1), and is also silent regarding the ethylenically unsaturated compound C2 of the interpolymer comprising both methyl methacrylate and methacrylic acid. Chang is also 
Cavallin discloses a coating composition for coating metal packaging including food and beverage cans and the food-contacting portions thereof [0004, 0007, 0012]. The coating composition comprises a polyurethane polymer and a vinyl polymer [0007, 0009, 0031, 0032, 0034, 0056]. The polyurethane polymer is preferably formed from non-aromatic, e.g., aliphatic isocyanates [0059]. Cavallin teaches that the vinyl polymer is an acrylic polymer [0077], formed from ethylenically unsaturated components (i.e., monomers) [0077-0083]. Cavallin teaches that suitable acrylic monomers for the ethylenically unsaturated monomer include, inter alia, acrylonitrile, acrylamide, acrylic acid, methacrylic acid, and mixtures thereof [0080]. As such, Cavallin reasonably teaches that is recognized within the art to coat the food-contacting portion of metal food and beverage cans with coating compositions comprising a polyurethane polymer and an acrylic polymer, and further that acrylonitrile, acrylamide, and methacrylic acid are suitable equivalent ethylenically unsaturated monomers for forming acrylic polymers for use in coating compositions with polyurethanes for coating metal substrates.
Cavallin ‘470 discloses a coating composition for metal substrates which are formed into finished articles, including food or beverage cans, where the coating is intended for the interior surface of said can(s) [Abstract; 0002, 0004, 0007, 0009, 0010, 0064]. The coating composition comprises a polyurethane formed via the reaction of a diisocyanate with a polyol, where the diisocyanate is, inter alia, isophorone diisocyanate, of which is preferred for food and beverage can coatings [0060-0064]. Cavallin ‘470 discloses that the backbone of the polyurethane polymer may also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the coating composition of Chang comprising the reaction product of a polyurethane polymer and an acrylic (inter)polymer on the food-contacting portion of a metal food or beverage can (i.e., container), as taught by Cavallin, as the coating composition of Chang would have been recognized within the art as suitable for coating metal containers for food and beverages (see MPEP 2144.07). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized methacrylic acid as the additional ethylenically unsaturated monomer (component C2 of the interpolymer) blended with methyl methacrylate, in place of acrylamide or acrylonitrile, as taught by Cavallin, as 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the coating composition of Chang onto the food-contacting portion of a metal food or beverage can (i.e., container) so as to form a coating having a thickness of from 5 to 60 microns, as taught by Cavallin ‘470, as said coating thickness would have been recognized within the art as a suitable thickness for polyurethane-based coatings formed on the interior surface of metal food or beverage cans (see MPEP 2144.07). 
The coating of modified Chang would have comprised all of the features set forth above, would have been coated on the food-contacting portion of a metal food or beverage container to form a coating film having a thickness of from 5 to 60 microns, and would have further comprised the ethylenically unsaturated monomer C2 comprising both methyl methacrylate and methacrylic acid, thereby meeting the limitations of claims 1 and 7. The coating thickness range of from 5 to 60 microns is within the claimed range of about 1 to about 60 microns. Given that the coating would have been formed on the food-contacting portion, the coating can therefore be described as and reads on a “food-contact” coating as recited in claim 1. 
Regarding the limitation in claim 1 of the coating composition being waterborne, it is noted that said limitation constitutes a product-by-process claim. Applicant’s attention is directed to MPEP 2113(I), which states that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. That patentability of a product does not depend on its method of 
Chang discloses that the coating composition applied to the metal substrate to form the cured coating is solvent-based, which can be any solvent or solvent mixture in which the materials employed are compatible and soluble to the desired extent [col 2, lines 36 and 37; col 8, lines 1-7]. It is noted that claim 1 is directed to the metal substrate article including the coating disposed on said substrate, whereas the recitation of the coating being waterborne is directed to the liquid carrier of the coating composition before/during application, i.e., an intermediate product that is applied to the metal substrate via a coating method to form the claimed final product, of which is effected by curing of said coating. One of ordinary skill in the art recognizes that whether the coating is solvent based (i.e., the solvent is recognized within the art to be a liquid carrier other than water, e.g., organic acid) or water-based (also “waterborne”, i.e., the solvent is recognized within the art to be water), in either case, the liquid carrier evaporates and leaves behind the (polymeric) coating on the metal substrate. As such, given that the coating of modified Chang, set forth above, reads on the claimed coating comprising an acrylic copolymer having a pendant isocyanate group, disposed on the food-contacting portion of a metal food or beverage container, there would have been 
Regarding claims 15 and 16, Chang discloses that the coating composition can comprise a curing agent, including multifunctional amines, such as, inter alia, acetoguanamine [col 5, lines 42-68].
Regarding claim 17, it is noted that claim 17 is a product-by-process claim. The limitations of claim 17 are addressed above in the rejection of claim 1.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Cavallin and Cavallin ‘470 as applied to claim 1 above, and further in view of Takahashi et al. (US 4,234,466; “Takahashi”) (previously cited).
Regarding claims 13 and 14, modified Chang discloses the coating disposed on the metal food or beverage container set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, the coating is formed from a coating composition comprising the reaction products of components A and B, of which encompasses a polyurethane, and C, the (acrylic) interpolymer. Component C3 of the interpolymer is the monomer shown above in Figure 1, where the terminal group of the acrylate portion of C3 is hydrogen, rather than a methyl (-CH3) group (i.e., is not a methacrylate). In other words, C3 is the reaction product of isophorone diisocyanate, hydroxyethyl rather than isophorone diisocyanate, hydroxyethyl methacrylate, and ε-caprolactam as a blocking agent. Further, Chang discloses that other additives can be added to the coating composition, including, inter alia, pigments and fillers [col 7, lines 66-68; col 8, lines 1-7].
Modified Chang is silent regarding C3 being formed utilizing hydroxyethyl methacrylate.
Takahashi discloses a dispersion composition suitable for use as a paint [Abstract; col 2, lines 25-37], where one of ordinary skill in the art recognizes that paints are coated on substrates. The composition is a liquid that comprises an ethylenically unsaturated polymerizable compound, a resin, and at least one pigment [col 2, lines 33-37]. Takahashi teaches that the ethylenically unsaturated polymerizable compound is, inter alia, an ethylenically unsaturated compound having at least one blocked isocyanate group that is the addition product of isophorone diisocyanate having at least one free isocyanate group and a blocked isocyanate group, blocked by lactam (i.e., caprolactam), and an ethylenically unsaturated compound having at least one hydroxyl group, that is, inter alia, hydroxyethyl acrylate, hydroxyethyl methacrylate, hydroxypropyl methacrylate, acrylic acid, and methacrylic acid [col 2, lines 38-41, 67, 68; col 3, lines 1-11]. Takahashi discloses that the resin is, inter alia, a polyurethane resin [col 3, line 31]. The pigment may be any suitable pigment [col 3, lines 56-68; col 4, lines 1-16]. Takahashi discloses that the liquid composition can be dispersed in a suitable solvent and can include a curing agent or any other additives [col 7, lines 10-25]. As such, Takahashi teaches that hydroxyethyl acrylate and hydroxyethyl methacrylate are recognized within the art as suitable equivalents for forming the 
Modified Chang and Takahashi are both directed toward compositions comprising the ethylenically unsaturated reaction product of isophorone diisocyanate, an ethylenically unsaturated compound having at least one hydroxyl group, specifically, hydroxyethyl acrylate, and a lactam blocking agent, wherein said compositions contain pigments, are solvent based, and are coated on articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized hydroxyethyl methacrylate in place of hydroxyethyl acrylate, as taught by Takahashi, to form component C3 of the interpolymer of modified Chang, as hydroxyethyl acrylate and hydroxyethyl methacrylate would have been recognized within the art as suitable equivalents, where an express suggestion to substitute one equivalent component for another is not necessary to render such a substitution obvious (see MPEP 2144.06(II)). Additionally or alternatively, it would have been obvious to have made the aforementioned modification, as hydroxyethyl methacrylate would have been recognized within the art as a suitable hydroxyl-functional ethylenically unsaturated monomer for forming the reaction product of C3 (see MPEP 2144.07). 
The coating of modified Chang would have comprised all of the features set forth above wherein the reaction product C3 of the interpolymer of the coating would have been formed from hydroxyethyl methacrylate, isophorone diisocyanate, and ε-

    PNG
    media_image2.png
    151
    241
    media_image2.png
    Greyscale

Figure 2. Reaction product C3 of the interpolymer of modified Chang

Therefore, in the reaction which forms the C3 product, the monomeric product formed by the reaction between the hydroxyethyl methacrylate and the isophorone diisocyanate, i.e., before said monomeric product is reacted with the caprolactam blocking agent, would have exhibited the structure listed (second) in claim 13, shown below in Figure 3, thereby meeting the limitations of claims 13 and 14. 


    PNG
    media_image3.png
    143
    306
    media_image3.png
    Greyscale

Figure 3. Functional monomer reactant formed via reaction of hydroxyethyl methacrylate and isophorone diisocyanate, prior to reaction with blocking agent





Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 4,208,494; “Chang”) (previously cited) in view of Cavallin et al. (US 2012/0145721; “Cavallin”) (previously cited) and Cavallin et al. (US 2012/0171470; “Cavallin ‘470”) (previously cited).
Regarding claim 35, Chang in view of Cavallin and Cavallin ‘470, as set forth above in the grounds of rejection of claim 1 under 35 U.S.C. 103, discloses that the ethylenically unsaturated monomer C2 comprises both methyl methacrylate and methacrylic acid, where the methacrylic acid reads on the limitations of claim 35.
Regarding claims 36-38, Chang in view of Cavallin and Cavallin ‘470, as set forth above in the grounds of rejection of claim 1 under 35 U.S.C. 103, discloses that the coating composition is ordinarily contained in a solvent, which can be any solvent or solvent mixture in which the materials employed are compatible and soluble to the desired extent, where said coatings can be applied by any conventional method, including brushing, dipping, flow coating, spraying, and the like, where said coatings are cured at room or elevated temperature [Chang col 8, 1-20]. As such, Chang discloses that the composition (polymers which define the coating) is solvent soluble based on the materials employed and their compatibility, but does not require a specific solvent. Chang also teaches that formulating additives such as surfactants may be utilized [col 8, 1-4]. 
Chang is silent regarding the reaction product (copolymer) of A, B, and C, and thus the acrylic interpolymer C, being made water-dispersible by the inclusion of neutralized acid or anhydride groups (claim 36); and is also silent regarding the 
However, as set forth above in the aforecited grounds of rejection, Cavallin discloses the copolymer formed via reaction of the polyurethane with the acrylic polymer. Cavallin teaches that the polyurethane and acrylic polymer may be present in (i) different particles of an aqueous dispersion and/or (ii) a particle containing both the polyurethane and acrylic polymer [0035]. Specifically, both of the acrylic and polyurethane polymers can be made water-dispersible [0034, 0038, 0077], which supports formation of an aqueous dispersion (e.g., a latex) including both of the acrylic polymer and polyurethane polymer dispersed therein [0036], allowing for emulsion polymerization of the latex [0036, 0087]. Cavallin teaches that the polymers can be made water-dispersible using any suitable means, including the use of water-dispersing groups such as salt groups, or through the use of a surfactant [0037, 0049]. The anionic salt groups utilized include neutralized acid or anhydride groups [0043-0047, 0069, 0070]. Cavallin also teaches that the coating compositions, in addition to the water of the aqueous dispersion, may optionally contain an amount of organic solvent, of which helps modify flow and leveling of the coating, control blistering, and maximize line speed in coil coating operations [0139, 0140]. As such, Cavallin reasonably teaches that the coatings including the reaction products of polyurethane and acrylic polymers, suitable for coating on food-contacting portions of food and beverage containers, can be formed via emulsion polymerization of the aqueous dispersion (i.e., latex), where the polymers may be rendered water-dispersible either by inclusion of neutralized acid or anhydride groups, or via the use of a surfactant. 
In view of Chang not explicitly requiring a specific solvent for the coating composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the copolymer of Chang, formed from the reaction of A and B (polyurethane (pre)polymer) with acrylic interpolymer C, via emulsion latex (aqueous dispersion) polymerization, as taught by Cavallin, where the polyurethane and acrylic interpolymer would have been rendered water-dispersible through inclusion of neutralized acid or anhydride groups and/or through the inclusion of a surfactant, also taught by Cavallin, as said emulsion latex polymerization would have been recognized in the art as a suitable process for forming coating compositions comprising the aforesaid copolymers on metal substrates (see MPEP 2144.06(II) and 2144.07), and/or would have been recognized in the art as a polymerization method which reduces the use of organic solvents which are typically volatilized upon cure of the coating and may be hazardous (see MPEP 2143(G)) (The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art). 
The coating of modified Chang would have comprised all of the features as set forth above in the grounds of rejection of claim 1 under 35 U.S.C. 103, where the copolymer of the coating composition would have been formed via emulsion polymerization of the aqueous dispersion (i.e., latex) including the polyurethane polymer and acrylic interpolymer, said polyurethane polymer and acrylic interpolymer rendered water-dispersible either by inclusion of neutralized acid or anhydride groups, or through use of a surfactant, thereby meeting the limitations of claims 36-38. 
Regarding claims 37 and 38, in addition or in the alternative to the grounds of rejection set forth above with respect to claims 37 and 38, it is noted that claims 37 and .

Response to Arguments
Applicant’s arguments, see Remarks filed 18 November 2020, pages 7-11, have been fully considered by the Examiner but are not found persuasive.
On pages 7 and 8 of the Remarks, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Chang in view of Cavallin and Cavallin ‘470 as previously set forth in the Non-Final Office Action filed 18 August 2020 (hereinafter “Non-Final Office Action”) and maintained herein, Applicant asserts first, that Chang is substantially different from the present application with respect to the chemical composition, where Chang does not disclose a liquid coating formulation; and where Chang is a physical blend of ingredients which is ‘not the same’ as the claimed acrylic copolymer. 
However, this is not found persuasive for at least the reasons set forth in the Non-Final Office Action, paragraph 33, of which are maintained herein. In summation, Chang discloses that the coating composition comprises an acrylic copolymer (the interpolymer C) having a pendant isocyanate group, specifically the same as that which is detailed in Applicant’s specification in Reaction Scheme A. In other words, it is unclear how the coating composition of modified Chang does not read on the claimed coating “formed from a coating composition that includes an acrylic copolymer having one or more pendant isocyanate groups”. Additionally, as set forth herein, Chang discloses that the coating composition comprises the reaction product of A, B, and C, indicating that the coating composition is not merely a physical blend of components, but the reaction product of said components. Furthermore, it is clear that Chang teaches that the coating is applied to a metal substrate as a liquid, in at least [col 8, 1-15], of which indicates that the composition is solvent-soluble and applied via various 
On page 8 of the Remarks, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Chang in view of Cavallin and Cavallin ‘470, Applicant asserts that because Chang discloses control of the ratio of isocyanate groups to hydroxyl groups, that one of ordinary skill in the art would not be motivated to produce a liquid coating. However, this is not found persuasive, as it is clear, at least in view of the foregoing (the body of the Office Action), if not clear based on reading Chang, that the coating disclosed therein is in liquid form. For this reason, Applicant’s argument is not found persuasive. 
On page 9 of the Remarks, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Chang in view of Cavallin and Cavallin ‘470, Applicant asserts that because Chang discloses the use of an (optional) melamine crosslinker, one of ordinary skill in the art would not look to Chang for use as a food-contacting coating, as the use of melamine crosslinkers produces formaldehyde as a byproduct, of which is not desirable in the food and beverage packaging art. However, the grounds of rejection set forth herein do not rely on Chang for a teaching of melamine resin as the crosslinker. Moreover, as set forth herein, Chang teaches that (1) the crosslinker is not required and 
On page 9 of the Remarks, Applicant asserts that one of ordinary skill in the art would not combine the teachings of Cavallin with those of Chang without Applicant’s specification, since Cavallin is directed toward an aqueous composition which includes water-dispersible polyurethane and acrylic copolymers, whereas Chang precludes liquid coatings. However, this is not found persuasive, because as noted above, the coating composition of Chang is in liquid form and thus does not preclude the disclosure/teachings of Cavallin. Additionally, it is noted that Applicant has merely asserted that the combination of references would not have been conceivable by one of ordinary skill in the art without Applicant’s specification, but has failed to identify any portion of the specification which was improperly gleaned upon by the Examiner in constructing the prima facie case of obviousness, as is required by MPEP 2145(X)(A). For at least these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MCR/Examiner, Art Unit 1782            

/LEE E SANDERSON/Primary Examiner, Art Unit 1782